DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 4/02/2020.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 6, 11, & 19 recite methods, a non-transitory machine-readable medium, and a system for collaboration via chat in healthcare systems. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 6, 11, & 19 recite, at least in part, a method comprising: receiving, via a healthcare system, a request to initiate a chat in relation to a patient; identifying, via the healthcare system, a plurality of healthcare providers having responsibility for the patient; providing, via the healthcare system, a chat session with the plurality of healthcare providers as participants; receiving, via the healthcare system, a command during the chat session, the command requesting information on the patient; retrieving, in response to receiving of the command, via the healthcare system, an electronic medical record (EMR) of the patient; and sending, via the healthcare system, the EMR to the participants of the chat session in response to receiving of the command; wherein the method is configured to facilitate collaboration among healthcare providers via the healthcare system. These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, via a healthcare system, a request to initiate a chat in relation to a patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a memory to store instructions, and one or more processors to execute the instructions stored in the memory to cause 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5, 7-10, 12-15, and 17-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus 2-5, 7-10, 12-15, and 17-20 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Kenney (US 2015/0350148 A1) in view of Gedala (US 2013/0124226 A1).
CLAIMS 1, 6, 11 & 16 – 
Kenney teaches a method having the limitations of:
A method comprising: receiving, via a healthcare system, a request to initiate a chat in relation to a patient; identifying, via the healthcare system, a plurality of healthcare providers having responsibility for the patient (Kenney [0047] In one embodiment, the messaging system supports patient-centric messaging by enabling a user to subscribe to a patient and to automatically receive messages about that patient even though the user is not a designated recipient of a message and not on a sender contacts list 330. In one embodiment, a user needs to be on the sender contacts list 330 to receive messages. In one embodiment, a contact discovery function automatically searches for, and adds contact details of physicians having a care relationship with a patient of a user. The system thereby automatically, 1) enables a user to communicate with people who are absent from the messaging system contacts data but who are part of a care team for a specific patient and 2) adds contact data of people to a user contacts list 330 based on the determination that if a healthcare worker (e.g. physician, nurse, technician) has a shared patient with the user, there is a reasonable likelihood the user may need to send them a secure text message. [0048] For healthcare providers who work closely together, the system may automatically copy someone else into a conversation, turning a message with a single recipient into a group chat. For example, if a doctor works extensively with a physician's assistant, then a message to the doctor may automatically be converted by the system into a group chat that includes the assistant as well. The healthcare system has automatically identified that a plurality of healthcare providers, meaning the physician and the physician assistant are responsible for the patient and has thereafter turned a message to the physician into a group chat with the physician assistant.)
providing, via the healthcare system, a chat session with the plurality of healthcare providers as participants (Kenney [0047] In one embodiment, the messaging system supports patient-centric messaging by enabling a user to subscribe to a patient and to automatically receive messages about that patient even though the user is not a designated recipient of a message and not on a sender contacts list 330. In one embodiment, a user needs to be on the sender contacts list 330 to receive messages. In one embodiment, a contact discovery function automatically searches for, and adds contact details of physicians having a care relationship with a patient of a user. The system thereby automatically, 1) enables a user to communicate with people who are absent from the messaging system contacts data but who are part of a care team for a specific patient and 2) adds contact data of people to a user contacts list 330 based on the determination that if a healthcare worker (e.g. physician, nurse, technician) has a shared patient with the user, there is a reasonable likelihood the user may need to send them a secure text message. [0048] For healthcare providers who work closely together, the system may automatically copy someone else into a conversation, turning a message with a single recipient into a group chat. For example, if a doctor works extensively with a physician's assistant, then a message to the doctor may automatically be converted by the system into a group chat that includes the assistant as well. The healthcare system has automatically identified that a plurality of healthcare providers, meaning the physician and the physician assistant are responsible for the patient and has thereafter turned a message to the physician into a group chat with the physician assistant.) 
Kenney does not explicitly disclose the below limitations:
However, Gedala teaches a method having the limitations of:
receiving, via the healthcare system, a command during the chat session, the command requesting information on the patient  (Gedala [0050] FIG. 8 is a smartphone screenshot of a text message exchange between a hospital nurse and a doctor of the patient, in accordance with some embodiments. [0051] In some embodiments, the patient's hospital nurse will be able to quickly and efficiently communicate with the patient's hospitalist within the messaging capability of the communication facilitator application ecosystem. The text messaging exchange screen 800 shows the exchange between the hospital nurse, who is signed onto the smartphone, and the hospitalist, Dr. XYZ. The text messaging exchange screen 800 may show a title 805 indicating with whom the messaging exchange is taking place with as well as a running history of messages sent by the hospital nurse 810 and messages received by Dr. XYZ 815. The hospital nurse is capable of marking the messaging exchange as Issue Resolved 820 and/or Responsibility Met 825. The hospital nurse also has the option of initiating a Reply 830, backing out, Back 835, of the text messaging exchange screen, or exiting, Exit 840, from the application altogether. In the text messaging exchange screen 800 the hospital nurse is letting Dr. XYZ know that the patient Mr. John Doe's breathing is getting worse at night. Dr. XYZ responds by asking for a contact number where they can reach the patient. The hospital nurse can quickly provide Dr. XYZ the phone number for the patient. From within the communication facilitator application ecosystem, Dr. XYZ will be able to initiate a phone call to the patient such that the caller ID that will be shown to the patient will be that of the communication facilitator application ecosystem, i.e. Lifeline 360, and not that of the doctor. In one embodiment, the call is initiated by the doctor entering or selecting the number to call, which results in the doctor's phone ringing first. After the doctor answers his phone, he will hear the ringing of the patient's phone. Having this feature helps to block the doctor's cell phone number from the patient and also has the benefit of increasing the chance that the patient will pick up a call identified as Lifeline 360 versus some other identifier or unrecognized number. [0052] FIG. 9 is a smartphone screenshot of a text message exchange between a hospital nurse and a case manager of the patient, in accordance with some embodiments. [0053] In some embodiments, the patient's case manager will be able to quickly and efficiently communicate with the patient's hospital nurse within the messaging capability of the communication facilitator application ecosystem. The text messaging exchange screen 900 shows the exchange between the hospital nurse, who is signed onto the smartphone, and the case manager. The text messaging exchange screen 900 may show a title 905 indicating with whom the messaging exchange is taking place with as well as a running history of messages sent by the hospital nurse 910 and messages received by the case manager 915. The hospital nurse is capable of marking the messaging exchange as Issue Resolved 920 and/or Responsibility Met 925. The hospital nurse also has the option of initiating a Reply 930, backing out, Back 935, of the text messaging exchange screen, or exiting, Exit 940, from the application altogether. In the text messaging exchange screen 900 the hospital nurse is letting the case manager know that the patient Mr. John Doe has not been delivered a wheel chair and to see if the case manager can look into it. The case manager responds by letting the hospital nurse know that they will contact the home health agency. Multiple examples have been provided)
retrieving, in response to receiving of the command, via the healthcare system, an electronic medical record (EMR) of the patient; and (Gedala [0067] Processing begins at 1600 whereupon, at block 1610, a patient is enrolled onto the communication facilitator. In some embodiments, the method illustrated in FIG. 16 may be performed by one or more of the devices illustrated in FIGS. 1 to 15. At block 1620, an electronic record pertaining to the patient is stored on the one or more non-transitory memory units. The patient's record is stored onto the one or more non-transitory memory units in order to be able to quickly add, access, and retrieve information pertaining to the patient. At block 1630, a healthcare team group of the patient is established for sending and receiving group messages within and/or between the patient and the patient healthcare team group. The healthcare team group can be any number of doctors, nurses, pharmacists, and case managers that are going to monitor the patient's progress after being discharged from the hospital. At block 1640, the list of the members of the patient's healthcare team group is stored in the electronic record. At block 1650, the message sent by the patient or the one or more members of the patient healthcare team group and directed to the patient or the one or more members of the patient healthcare team group is received.)
sending, via the healthcare system, the EMR to the participants of the chat session in response to receiving of the command; wherein the method is configured to facilitate collaboration among healthcare providers via the healthcare system.  (Gedala [0067] Processing begins at 1600 whereupon, at block 1610, a patient is enrolled onto the communication facilitator. In some embodiments, the method illustrated in FIG. 16 may be performed by one or more of the devices illustrated in FIGS. 1 to 15. At block 1620, an electronic record pertaining to the patient is stored on the one or more non-transitory memory units. The patient's record is stored onto the one or more non-transitory memory units in order to be able to quickly add, access, and retrieve information pertaining to the patient. At block 1630, a healthcare team group of the patient is established for sending and receiving group messages within and/or between the patient and the patient healthcare team group. The healthcare team group can be any number of doctors, nurses, pharmacists, and case managers that are going to monitor the patient's progress after being discharged from the hospital. At block 1640, the list of the members of the patient's healthcare team group is stored in the electronic record. At block 1650, the message sent by the patient or the one or more members of the patient healthcare team group and directed to the patient or the one or more members of the patient healthcare team group is received.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Kenney in view of Gedala to retrieve, in response to the receiving of the command, via the healthcare system, an electronic medical record (EMR) of the patient with the motivation of providing the essential patient data needed for collaboration between the healthcare team members (Gedala [0067] Processing begins at 1600 whereupon, at block 1610, a patient is enrolled onto the communication facilitator. In some embodiments, the method illustrated in FIG. 16 may be performed by one or more of the devices illustrated in FIGS. 1 to 15. At block 1620, an electronic record pertaining to the patient is stored on the one or more non-transitory memory units. The patient's record is stored onto the one or more non-transitory memory units in order to be able to quickly add, access, and retrieve information pertaining to the patient. At block 1630, a healthcare team group of the patient is established for sending and receiving group messages within and/or between the patient and the patient healthcare team group. The healthcare team group can be any number of doctors, nurses, pharmacists, and case managers that are going to monitor the patient's progress after being discharged from the hospital. At block 1640, the list of the members of the patient's healthcare team group is stored in the electronic record. At block 1650, the message sent by the patient or the one or more members of the patient healthcare team group and directed to the patient or the one or more members of the patient healthcare team group is received.)

CLAIM 2, 7, & 12 – 
Kenney in view of Gedala discloses a method having the limitations of claims 1, 6, & 11. 
Gedala further discloses a method having the limitations of:
The method of claim 1, wherein the command does not specify the identifier of the patient in the chat session. (Gedala [Fig 10] No identifier of the patient has been specified in the chat session)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 3, 8, 13 & 17 – 
Kenney in view of Gedala discloses a method having the limitations of claims 1, 7, 12, & 16. Gedala further discloses a method having the limitations of:
The method of claim 2, wherein an external EMR system maintains EMRs of the patient, the command being received from a first participant, the method further comprising retrieving, via the healthcare system, the EMR of the patient from the EMR system without requiring the first participant to manually authenticate after specifying the command.  (Gedala [0067] Processing begins at 1600 whereupon, at block 1610, a patient is enrolled onto the communication facilitator. In some embodiments, the method illustrated in FIG. 16 may be performed by one or more of the devices illustrated in FIGS. 1 to 15. At block 1620, an electronic record pertaining to the patient is stored on the one or more non-transitory memory units. The patient's record is stored onto the one or more non-transitory memory units in order to be able to quickly add, access, and retrieve information pertaining to the patient. At block 1630, a healthcare team group of the patient is established for sending and receiving group messages within and/or between the patient and the patient healthcare team group. The healthcare team group can be any number of doctors, nurses, pharmacists, and case managers that are going to monitor the patient's progress after being discharged from the hospital. At block 1640, the list of the members of the patient's healthcare team group is stored in the electronic record. At block 1650, the message sent by the patient or the one or more members of the patient healthcare team group and directed to the patient or the one or more members of the patient healthcare team group is received.) 


rejection of claim 1, and incorporated herein.

CLAIM 4, 9, 14, & 18 – 
Kenney in view of Gedala discloses a method having the limitations of claims 1, 6, 11, & 16. Gedala further discloses a method having the limitations of:
The method of claim 1, wherein the sending, via the healthcare system, comprises including the EMR of the patient as a message of the chat session; wherein the EMR of the patient is enabled to be stored as part of a chat history of the chat session in a non-volatile storage.  (Gedala [0032] A member of the patient's healthcare team, which may also be an administrator of the communication facilitator application, will ensure that the list of one or more members of the patient's healthcare team group is stored in a patient's electronic record. In addition, follow up appointments, discharge instructions, and a medication list may also be stored in the patient's electronic record at the same time or at a later time. The patient's electronic record may be co-located with server 105 of the communication facilitator ecosystem 100 and/or remotely located. If the patient's electronic record is co-located, then the electronic record may reside on the one or more memory units 110 of server 105. If the patient's electronic record is remotely located, then the electronic record may reside on some other memory units not on server 105. In some embodiments, the patient's electronic record may comprise access to a hospital's own electronic record that was created during the patient's time at the hospital. The hospital can determine how much of the hospital's electronic record is accessible via the patient's electronic record of the communication facilitator application ecosystem. By having the follow up appointments and a medication list for the patient stored in the patient's electronic record, the server 105 of the communication facilitator application ecosystem 100 is capable of sending the patient message reminders for any upcoming follow up appointments with the doctor, PCP, and/or specialist(s) as well as message reminders to take their medications. The patient 125 will be able to control whether or not to receive these reminders. The patient will be able to login to their account within the communication facilitator in order to add, delete, or modify their medication and appointment reminders. The patient will also have the option of adding additional phone numbers and email addresses that should also receive the medication and appointment reminders. This option would be helpful for having the patient's assistants and/or care takers to also be able to receive the medication and appointment reminders.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5, 10, & 15 – 

The method of claim 1, further comprising: receiving, via the healthcare system, an indication to save the chat session; enabling, via the healthcare system, the participants to edit a message of the chat session to form an edited message; and   storing, via the healthcare system, the edited message in a non-volatile storage.  (Gedala [0067] Processing begins at 1600 whereupon, at block 1610, a patient is enrolled onto the communication facilitator. In some embodiments, the method illustrated in FIG. 16 may be performed by one or more of the devices illustrated in FIGS. 1 to 15. At block 1620, an electronic record pertaining to the patient is stored on the one or more non-transitory memory units. The patient's record is stored onto the one or more non-transitory memory units in order to be able to quickly add, access, and retrieve information pertaining to the patient. At block 1630, a healthcare team group of the patient is established for sending and receiving group messages within and/or between the patient and the patient healthcare team group. The healthcare team group can be any number of doctors, nurses, pharmacists, and case managers that are going to monitor the patient's progress after being discharged from the hospital. At block 1640, the list of the members of the patient's healthcare team group is stored in the electronic record. At block 1650, the message sent by the patient or the one or more members of the patient healthcare team group and directed to the patient or the one or more members of the patient healthcare team group is received. [0069] In some other embodiments, the communication facilitator application system also has language translation capabilities for those who cannot communicate in English. Thus, if for example, the patient sends a message in Spanish, but the healthcare team member's preferred language is English, the healthcare team member will receive the English translation. A copy of the message both in English and Spanish will be saved on the communication facilitator application system server.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 19 – 
Kenney in view of Gedala discloses a method having the limitations of claim 16. 
Gedala further discloses a method having the limitations of:
The digital processing system of claim 16, wherein the digital processing system is an insurance server belonging to an insurance carrier, the insurance server maintaining information on patients having insurance coverage with the insurance carrier. (Gedala [0032] Next, the patient may be educated on the use of the communication facilitator application ecosystem 100. During the education process, the patient may be guided to download the app onto the patient's smartphone and/or will be trained on the web interface of the communication facilitator application. A member of the patient's healthcare team, which may also be an administrator of the communication facilitator application, will ensure that the list of one or more members of the patient's healthcare team group is stored in a patient's electronic record. In addition, follow up appointments, discharge instructions, and a medication list may also be stored in the patient's electronic record at the same time or at a later time. The patient's electronic record may be co-located with server 105 of the communication facilitator ecosystem 100 and/or remotely located. If the patient's electronic record is co-located, then the electronic record may reside on the one or more memory units 110 of server 105. If the patient's electronic record is remotely located, then the electronic record may reside on some other memory units not on server 105.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 20 – 
Kenney in view of Gedala discloses a method having the limitations of claim 16. 
Gedala further discloses a method having the limitations of:
The digital processing system of claim 16, wherein the digital processing system is an enterprise server belonging to a third-party enterprise. (Gedala [0032] Next, the patient may be educated on the use of the communication facilitator application ecosystem 100. During the education process, the patient may be guided to download the app onto the patient's smartphone and/or will be trained on the web interface of the communication facilitator application. A member of the patient's healthcare team, which may also be an administrator of the communication facilitator application, will ensure that the list of one or more members of the patient's healthcare team group is stored in a patient's electronic record. In addition, follow up appointments, discharge instructions, and a medication list may also be stored in the patient's electronic record at the same time or at a later time. The patient's electronic record may be co-located with server 105 of the communication facilitator ecosystem 100 and/or remotely located. If the patient's electronic record is co-located, then the electronic record may reside on the one or more memory units 110 of server 105. If the patient's electronic record is remotely located, then the electronic record may reside on some other memory units not on server 105.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686